Atkinson, J.
1. It appearing from tbe evidence that the plaintiff was not guilty of any negligence, and there being some evidence to warrant a finding of negligence on the part of the defendant, which it had the opportunity to rebut, but failed to do so, this court will not set aside the ver diet, in the plaintiff’s favor, after its approval by the trial judge.
2. There was no error in refusing to charge that, if the sole cause of the injury to the plaintiff was the negligence of his fellow-servant, the former was not entitled to recover.

Judgment affirmed.

Joseph B. & Bryan Gumming and M. P. Reese, for plaintiff in error. Oolley & Sims, contra.